Citation Nr: 1727870	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus, to include as secondary to hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  For his service, the Veteran was awarded a Bronze Star Medal and Purple Heart.  See DD-214 Form.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral sensorineural hearing loss and tinnitus.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  

The Veteran filed for entitlement to service connection for bilateral hearing loss and tinnitus in November 2009.  He was afforded a VA examination in April 2010 to assess the etiology of those disabilities.  However, the Board finds that the VA examiner's opinions are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In rendering her decision, the examiner stated that "without knowing what [the Veteran's] hearing thresholds were at the time of his separation from the military, I cannot discern if his hearing loss is a result of military or occupational noise exposure.  There is not enough evidence to support an opinion in this case."  See April 2010 VA examination.  However, the Veteran's service treatment records contain an undated audiogram showing the Veteran's hearing levels in service.  Further, the Veteran submitted a private treatment record showing yearly audiometric examination results dating from May 1974 to February 2009.  See December 2009 private medical record.  In addition, the Veteran is a Purple Heart recipient and VA has conceded noise exposure during the Veteran's active duty period.  See June 2010 rating decision.  Nevertheless, the examiner did not provide an opinion based on a lack of contemporaneous audiograms; however, the claims file contains at least one audiogram from service and several audiograms taken as soon as three years after service.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, on remand, the RO should obtain an addendum opinion addressing the Veteran's contentions and interpreting his contemporaneous audiograms.  

Similarly, the VA examiner opined that the Veteran's current tinnitus is "not at least likely as not" a result of military noise exposure.  However, the examiner did not discuss the etiology of the Veteran's tinnitus and did not opine as to whether the Veteran's tinnitus and hearing loss were related.  Thus, on remand, the VA examiner should discuss the etiology of the Veteran's tinnitus and opine as to whether the Veteran's hearing loss caused or aggravated his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Jasper VAMC dated from August 2015 to present.  All obtained records should be associated with the evidentiary record.
The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the April 2010 examiner, or another appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus were either incurred in, or are otherwise related to, the Veteran's active duty service?

The medical professional must address the Veteran's contemporaneous audiograms and assume that the Veteran has been exposed to combat related noise exposure.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

B.  If bilateral hearing loss is found to be service-connected, is it as least as likely as not that the Veteran's tinnitus was caused or aggravated by his hearing loss?
 
The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In addition, such statements, including the Veteran's statements about exposure to gunfire, hand grenades, and missiles while in Vietnam may be considered objective evidence as to noise exposure.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  As stated above, in rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.









The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







